ORDER PER CURIAM Yolanda Strickland (“Appellant”) appeals from the trial court’s judgment entered after a bench trial on the petition of Yolanda Davis (“Respondent”) contesting the will of Kenneth Alexander (“Decedent”) dated October 17, 2014, and finding that the document titled “Last Will and Testament of Kenneth Alexander” dated October 17, 2014, was not in fact, his last will and testament and that he died intestate. We find no trial court error and affirm. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).